SUPPLEMENTAL OPINION.
We are asked by attorneys representing other interests than those of the parties to the present litigation  interests which will likely be involved in subsequent litigation — to withdraw from the opinion the paragraph which states as applicable to the present case, the elemental principle that the "party to a contract who commit the first breach is the wrongdoer and thereby absolves the other party from performance."
It is urged that this application of the principle is unnecessary to a decision of the case and should be withdrawn so as no to affect future litigation in which its application may be invoked.
Upon reconsideration we have concluded to grant the request and confine the decision to the effect that appellant has not, in its methods of business, broken the contract by transcending its powers under the statute, or under its articles of association, or under its contracts with members, and that it is entitled to the relief prayed for in its cross-complaint.